DETAILED ACTION
This action is in response to amendments filed October 27th, 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Status of claims
Claims 1, 3-6, 8-12 are pending. Examiner notes the cancellation of claims 2 and 7.
Claim Rejections - 35 USC § 112
Claims 1, 3-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “tightly” in claim 1 is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The limitation “the contact block is engaged within the third gap tightly” is rendered indefinite by use of the term “tightly”, as it is not defined by the claim, nor specification as to what one of ordinary skill in the art would consider to be tightly. Within the specification, it is stated in [0034] that the contact block has a width W3 and that the third gap has a width W2. [0034] goes on to stated that “The width W3 can be less than or equal to the width W2, as long as the contact block 13 of the first connecting portion 1 can be engaged between the boot section 222 of the horn structure 22 and the second object O2”. When viewing Fig. 3A of the instant application, it can be seen that the contact block has a clearance between the second object and .
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer et al. (US 5,515,240; hereinafter Rodeffer) in view of Liu (CN 206845597U – see attached English translation).
Regarding claim 1, Rodeffer (Fig. 1-11d) discloses fixing a first object (110) with an inner surface (see Annotated Fig. 1 below) to a second object (100) with an inner surface (see Annotated Fig. 1), but does not explicitly disclose:
A first connecting portion disposed on the inner surface of the first object, wherein a leading angle is provided at a junction of a top surface and a first side of the first connecting portion, the top surface is a surface of the first connecting portion away from the first object, the first side is a side of the first connecting portion facing the second object, an accommodation space is defined between the top surface and the inner surface of the first object, and the first connecting portion comprising a contact block protruded from a part surface of the leading angle.
A second connecting portion disposed on an inner surface of the second object, wherein the second connecting portion comprises:
a bump connected to the second object, wherein the bump is disposed corresponding to the accommodation space;
a horn structure connected to the second object, wherein the horn structure is disposed corresponding to the first connecting portion, the horn structure comprises a 
wherein a first gap is provided between the bump and the horn structure;
wherein a third gap is provided between the boot section and the second object, the contact block is engaged within the third gap tightly and is disposed between the bump and the horn structure.

    PNG
    media_image1.png
    426
    674
    media_image1.png
    Greyscale

Annotated Figure 1
	Liu (Fig. 1-4) does teach of a first connecting portion (13, 14, 15) on an inner surface (12) first object (1) having a leading angle (see Annotated Fig. 2 below) provided at a junction of a top surface (see Annotated Fig. 2) and a first side (see Annotated Fig. 2) of the first connecting portion, the top surface being a surface of the first connecting portion that is away from the first object (as seen in Annotated Fig. 2), the first side being a side of the first connecting portion facing the second object (see Annotated Fig. 2), with an accommodation space defined between the top surface and the inner surface of the first object (see Annotated Fig. 3 below), and the first connecting portion comprising a contact block (see Annotated Fig. 4 below) protruded from a part surface of the leading angle. Liu further teaches of a second connecting portion (comprising 

    PNG
    media_image2.png
    440
    939
    media_image2.png
    Greyscale

Annotated Figure 2

    PNG
    media_image3.png
    395
    833
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    358
    810
    media_image4.png
    Greyscale

Annotated Figure 4

    PNG
    media_image5.png
    463
    702
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    537
    692
    media_image6.png
    Greyscale

Annotated Figure 5	 					Annotated Figure 6
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rodeffer with the teachings of Liu, providing first and second components on inner surfaces of the first and second objects, respectively, with the taught limitations of Liu, enhancing the connection between the first and second objects so that they so easily disengageable.
	Regarding claim 3, Rodeffer discloses a hook portion (comprising 220, 700 in Fig. 7-8c) disposed on the inner surface of the first object and comprising:
	an extension section (see Annotated Fig. 7 below) connected to the first object;
	a hook section (see Annotated Fig. 7) disposed on one end of the extension section away from the first object (see Annotated Fig. 7), wherein a first included angle is defined between the hook section and the extension section (see Annotated Fig. 7); and


    PNG
    media_image7.png
    492
    657
    media_image7.png
    Greyscale

Annotated Figure 7

    PNG
    media_image8.png
    323
    780
    media_image8.png
    Greyscale

Annotated Figure 8
	Regarding claim 4, Rodeffer discloses wherein the butting structure further fixes a third object (230), the third object is disposed between the first object and the second object (being that the first and second objects form an electronic housing when assembled, the third object is disposed in an area between the first and second objects), and a width of the second gap is configured corresponding to a thickness of an installation portion of the third object (see Annotated Fig. 9 below).

    PNG
    media_image9.png
    364
    606
    media_image9.png
    Greyscale

Annotated Figure 9

	Regarding claim 8, Rodeffer, as modified by Liu, discloses wherein a width of the third gap corresponds to a width (see Annotated Fig. 10 below) between a second side of the first connecting portion and an end of the contact block close to the second object (as the width between the second side and end of the contact block fits within the third gap, the width of the third gap corresponds with said above with), and the second side is a side of the first connecting portion away from the second object (second side faces away from 212 of the second object).

    PNG
    media_image10.png
    403
    727
    media_image10.png
    Greyscale

Annotated Figure 10
	Regarding claim 9, Rodeffer, as modified by Liu, discloses wherein an interval is provided between the installation portion of the third object and the second side for accommodating the boot section (seeing as to how the first and second connecting portion have .
Claims 5, 6, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeffer in view of Liu, as applied to claim 4 above, and in further view of Ito (US 2005/0214068).
Regarding claim 5, Rodeffer nor Liu teach of a limiting rib connected to the inner surface of the second object, wherein the limiting rib is correspondingly disposed between the second object and hook portion.
Ito teaches of an assembly of two objects (120, 130), wherein a limiting rib (125) is connected to an inner surface of an object (it can be seen in Fig. 7, 8 the limiting rib is connected to an inner surface of object 120), allowing for enhanced connection between the two objects.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Rodeffer with the teachings of Ito, to provide a limiting rib connected to an inner surface of the second object, allowing for enhanced connection between the first and second objects. By placing the limiting rib on a location of the inner surface of the second object that contacts and corresponds with the hook portion, this would allow for the limiting rib to be disposed between the second object and the hook portion, enhancing the connection between the first and second objects. See such location below in Annotated Fig. 11.

    PNG
    media_image11.png
    342
    769
    media_image11.png
    Greyscale

Annotated Figure 11
Regarding claim 6, Rodeffer, as modified by Liu, discloses wherein a second included angle is defined between the boot section and the connecting section (see Annotated Fig. 12 below).

    PNG
    media_image12.png
    463
    692
    media_image12.png
    Greyscale

Annotated Figure 12
Regarding claim 10, Rodeffer, as modified by Liu, discloses an assembling method of the butting structure, comprising:
assembling the installation portion of the third object to the second gap (as seen in Annotated Fig. 7-9, Fig. 8a-c of Rodeffer);
assembling the second object to the first object (by way of the first and second connecting portions), whereby the limiting rib contacts against the hook portion (the limiting rib 
contacting the bump against the contact block of the first connecting portion for moving the first connecting portion from a first initial position to a first deformation position (it can be seen in Fig. 1-4 of Liu that the bump contacts the contact block, thereby moving the first connecting portion from its initial position in Fig. 1 to a first deformation position in Fig. 2, 3); and
embedding the bump into the accommodating space (see Fig. 4 of Liu), whereby the first connecting portion moves from the first deformation position to the first initial position (upon assembly of the first and second objects, the connecting portion moves back to its first initial position, as seen in Fig. 4 of Liu), meanwhile the contact block pushes the boot section from a second initial position to a second deformative position along a direction away from the bump (it can be seen in Fig. 1-4 of Liu that the contact block pushes the boot section from its initial position in Fig. 1 to a deformation position in Fig. 2, 3), then the boot section moves from the second deformation position to the second initial position after the contact block is inserted into the third gap (as seen in Fig. 4; the boot section is back in its initial position is inserted into the third gap), and the horn structure engages with the first connecting portion (it can be seen in Fig. 1-4 of Liu that the horn structure engages with the contact block of the first connecting portion).
Regarding claim 11, Rodeffer, as modified by Liu, discloses wherein a width of the third gap corresponds to a width (see Annotated Fig. 10) between a second side of the first connecting portion and an end of the contact block close to the second object (as the width between the second side and end of the contact block fits within the third gap, the width of the third gap 
Regarding claim 12, Rodeffer, as modified by Liu, discloses wherein an interval is provided between the installation portion of the third object and the second side for accommodating the boot section (seeing as to how the first and second connecting portion have been disposed on the inner surfaces of the first and second objects as a means to join them together, there will be an interval provided between the installation portion of the third object and the second side of the first connecting portion, so that the boot portion is able to be received and accommodated by the first connecting portion), and when contacting the bump against the first connecting portion, the first connecting portion moves from the first initial position to the first deformation position along a direction toward the interval (seeing as to how the interval is the space between the first connecting portion and the installation portion of the third object, the first connecting portion will move along a direction that is toward the interval as the bump contacts the first connecting portion when the first connecting portion moves from the first initial position to the first deformation position, since the first connecting portion is located directly adjacent to the interval).
Response to Arguments
The amendments to the specification and claims filed October 27th, 2021 have been received and overcome the previous objections to the specification and claim rejections. However, in light of the amended claims, a new grounds of rejection under 35 U.S.C. 112(b) has 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852. The examiner can normally be reached M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.J.B./Examiner, Art Unit 3678        

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678